Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leal [US PGPUB 20160020188].

Regarding claim 18, Lela teaches an intermediate product in a method of making a semiconductor device package, comprising:
a first semiconductor device (bottommost device 170, Para 95) over a substrate (bottommost layer with lead 176, Para 95, Fig. 17C);
a second semiconductor device (uppermost device 170, Para 95) over the first semiconductor device (Fig. 17C), an active surface of the second semiconductor device facing away from the substrate (Fig. 17C; i.e. surface with the pad 178, Para 95);
at least one conductor (175, Para 95) extending from a bond pad (178, Para 95) of the second semiconductor device (Fig. 17C), along surfaces of the second semiconductor device, first semiconductor device, and substrate to a conductive pad (176, Para 95; where the conductor is on the sidewall surface of the substrate at the trench where the pad 176 is formed) of the substrate (Fig. 17C), the at least one conductor in contact with the bond pad and the conductive pad (Fig. 17C) and a dielectric material (172, Para 95) interposed between the at least one conductor and the first semiconductor device and between the at least one conductor and the second semiconductor device (Fig. 17C), a lateral side surface of the first semiconductor device intersecting the conductive pad (Fig. 17C).

Regarding claim 19, Lela teaches intermediate product wherein a width and a thickness of the at least one conductor is greater than a diameter of a wire bond (Fig. 17C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Leal [US PGPUB 20160020188] in view of Paek et al. [US PGPUB 20150221586].

Regarding claim 1, Leal teaches a semiconductor device package, comprising:
a first semiconductor device (bottommost device 170, Para 95) over a substrate (bottommost layer with lead 176, Para 95, Fig. 17C);
a second semiconductor device (uppermost device 170, Para 95) over the first semiconductor device (Fig. 17C), an active surface of the second semiconductor device facing away from the substrate (Fig. 17C; i.e. surface with the pad 178, Para 95);
at least one conductor (175, Para 95) extending from a bond pad (178, Para 95) of the second semiconductor device (Fig. 17C), along surfaces of the second semiconductor device, first semiconductor device, and substrate to a conductive pad (176, Para 95; where the conductor is on the sidewall surface of the substrate at the trench where the pad 176 is formed) of the substrate (Fig. 17C), the at least one conductor in contact with the bond pad and the conductive pad (Fig. 17C) and a dielectric material (172, Para 95) interposed between the at least one conductor and the first semiconductor device and between the at least one conductor and the second semiconductor device (Fig. 17C), a lateral side surface of the first semiconductor device intersecting the conductive pad (Fig. 17C); and
Leal does not specifically disclose an encapsulant distinct from the dielectric material extending over the at least one conductor and exposed surfaces of the first semiconductor device, the second semiconductor device, and an upper surface of the substrate.
Referring to Paek’s invention, Paek teaches a semiconductor package similar to that of Leal (Fig. 1G);
Paek then forms an encapsulant (150, Para 38) distinct from dielectric material (141, Para 36) extending over the at least one conductor (140, Para 35) and exposed surfaces of first semiconductor device (120), the second semiconductor device (uppermost die 131), and an upper surface of the substrate (110/110A/111, Fig. 1H).
In view of such teaching by Paek, it would have been obvious to a person having ordinary skills in the art to have the device of Leal comprise the teachings of Leal in order to protect the structure from the environment.

Regarding claim 2, Leal teaches a semiconductor device package wherein the semiconductor device package lacks wire bonds extending from the second semiconductor device to the substrate (Fig. 17C).

Regarding claim 4, modified invention of Leal teaches a semiconductor device package wherein a space between the at least one conductor and the first semiconductor device and between the at least one conductor and the second semiconductor device lacks the encapsulant in the space (Leal, Fig. 17C/Paek, Fig. 1H).

Regarding claim 10, Leal teaches a semiconductor device package wherein at least a portion of the first semiconductor device extends laterally beyond a periphery of the second semiconductor device on at least another lateral side of the second semiconductor device (Fig. 17C).

Regarding claim 11, Leal teaches a semiconductor device package further comprising a die-attach film or a molded underfill interposed between the first semiconductor device and the second semiconductor device (Fig. 17C, i.e. material between adjacent die).

Claims 1, 3, 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Paek et al. [US PGPUB 20150221586] in view of Leal [US PGPUB 20160020188].

Regarding claim 1, Paek teaches an intermediate product in a method of making a semiconductor device package, comprising:
a first semiconductor device (120, Para 34) over a substrate (110/110, Para 18, Fig. 1H);
a second semiconductor device (uppermost device 131, Para 32) over the first semiconductor device (Fig. 1H), a surface of the second semiconductor device facing away from the substrate (Fig. 1H; i.e. surface in contact with conductor 140, Para 35);
at least one conductor (140, Para 35) extending from the surface of the second semiconductor device (Fig. 1H), along surfaces of the second semiconductor device, first semiconductor device, and substrate to a conductive pad (112, Para 37; where layers 110/110A form the substrate) of the substrate (Fig. 1H), the at least one conductor in contact with the surface and the conductive pad (Fig. 1H) and a dielectric material (141, Para 36) interposed between the at least one conductor and the first semiconductor device and between the at least one conductor and the second semiconductor device (Fig. 1H), a lateral side surface of the first semiconductor device intersecting the conductive pad (Fig. 1H); and
an encapsulant (150, Para 38) distinct from the dielectric material extending over the at least one conductor and exposed surfaces of the first semiconductor device, the second semiconductor device, and an upper surface of the substrate (Fig. 1H).
Paek does not specially disclose that the surface of the second semiconductor is an active surface of the second semiconductor;
at least one conductor extending from a bond pad of the second semiconductor device, and 
the at least one conductor in contact with the bond pad and the conductive pad.
Referring to the invention of Leal, Leal teaches a package in which device stack 170 is mounted on and connected to substrate (Fig. 17C), wherein the uppermost device has an active surface of the second semiconductor (surface with pad 178, Fig. 17C);
at least one conductor (175, Para 95) extending from a bond pad (178, Para 95) of the uppermost device (Fig. 17C), and 
the at least one conductor in contact with the bond pad and the conductive pad 176 (Para 95) of the substrate.
In view of such teaching by Leal, it would have been obvious to a person having ordinary skills in the art to have the device of Paek comprise the teachings of Leal based on the rationale of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143).

Regarding claim 3, Paek teaches a semiconductor device package wherein the at least one conductor comprises a seed material and an electrically conductive material plated on the seed material (Para 36).

Regarding claim 6, Paek teaches a semiconductor device package wherein the first semiconductor device is affixed to the substrate with another active surface of the first semiconductor device facing the substrate (Fig. 1H).

Regarding claim 18, Paek teaches an intermediate product in a method of making a semiconductor device package, comprising:
a first semiconductor device (120, Para 34) over a substrate (110/110, Para 18, Fig. 1H);
a second semiconductor device (uppermost device 131, Para 32) over the first semiconductor device (Fig. 1H), a surface of the second semiconductor device facing away from the substrate (Fig. 1H; i.e. surface in contact with conductor 140, Para 35);
at least one conductor (140, Para 35) extending from the surface of the second semiconductor device (Fig. 1H), along surfaces of the second semiconductor device, first semiconductor device, and substrate to a conductive pad (112, Para 37; where layers 110/110A are the substrate) of the substrate (Fig. 1H), the at least one conductor in contact with the surface and the conductive pad (Fig. 1H) and a dielectric material (141, Para 36) interposed between the at least one conductor and the first semiconductor device and between the at least one conductor and the second semiconductor device (Fig. 1H), a lateral side surface of the first semiconductor device intersecting the conductive pad (Fig. 1H).
Paek does not specially disclose that the surface of the second semiconductor is an active surface of the second semiconductor;
at least one conductor extending from a bond pad of the second semiconductor device, and 
the at least one conductor in contact with the bond pad and the conductive pad.
Referring to the invention of Leal, Leal teaches a package in which device stack 170 is mounted on and connected to substrate (Fig. 17C), wherein the uppermost device has an active surface of the second semiconductor (surface with pad 178, Fig. 17C);
at least one conductor (175, Para 95) extending from a bond pad (178, Para 95) of the uppermost device (Fig. 17C), and 
the at least one conductor in contact with the bond pad and the conductive pad 176 (Para 95) of the substrate.
In view of such teaching by Leal, it would have been obvious to a person having ordinary skills in the art to have the device of Paek comprise the teachings of Leal based on the rationale of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143).

Regarding claim 20, Paek teaches an intermediate product wherein an active surface of the first semiconductor device faces the substrate (Fig. 1H).


Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over McElrea [US PGPUB 20160218088] in view of Paek et al. [US PGPUB 20150221586].

Regarding claim 1, McElrea teaches a semiconductor device package, comprising:
a first semiconductor device (180, Para 83) over a substrate (110/116/118, Para 83, Fig. 10B);
a second semiconductor device (topmost device of assembly 60, Para 83) over the first semiconductor device (Fig. 10B), an active surface of the second semiconductor device facing away from the substrate (Fig. 10B; i.e. surface with the pad 178, Para 95);
at least one conductor (62/162, Para 83) extending from a bond pad (Fig. 10B) of the second semiconductor device (Fig. 10B), along surfaces of the second semiconductor device, first semiconductor device, and substrate to a conductive pad (116, Para 83; where 116is part of the substrate) of the substrate (Fig. 10B), the at least one conductor in contact with the bond pad and the conductive pad (Fig. 10B) and a dielectric material (conformal coating, Para 28/64) interposed between the at least one conductor and the first semiconductor device and between the at least one conductor and the second semiconductor device (Fig. 10B), a lateral side surface of the first semiconductor device intersecting the conductive pad (Fig. 10B).
McElrea does not specifically disclose an encapsulant distinct from the dielectric material extending over the at least one conductor and exposed surfaces of the first semiconductor device, the second semiconductor device, and an upper surface of the substrate.
Referring to Paek’s invention, Paek teaches a semiconductor package similar to that of Leal (Fig. 1G);
Paek then forms an encapsulant (150, Para 38) distinct from dielectric material (141, Para 36) extending over the at least one conductor (140, Para 35) and exposed surfaces of first semiconductor device (120), the second semiconductor device (uppermost die 131), and an upper surface of the substrate (110/110A/111, Fig. 1H).
In view of such teaching by Paek, it would have been obvious to a person having ordinary skills in the art to have the device of McElrea comprise the teachings of Leal in order to protect the structure from the environment.

Regarding claim 5, McElrea teaches a semiconductor device package wherein the first semiconductor device is configured as a logic controller (Para 85) and the second semiconductor device is configured as a memory device (Para 85).

Regarding claim 6, McElrea teaches a semiconductor device package wherein the first semiconductor device is affixed to the substrate with another active surface of the first semiconductor device facing the substrate (Fig. 10B).

Regarding claim 7, McElrea teaches a semiconductor device package wherein other bond pads of the first semiconductor device are located adjacent to a geometric centerline of the first semiconductor device (Fig. 10B).

Regarding claim 8, McElrea teaches a semiconductor device package further comprising an electrically conductive material comprising traces interposed between the first semiconductor device and the substrate laterally operably coupled to the other bond pads of the first semiconductor device and to routing members of the substrate (in view of pads 184 or 118 which would be attach to trace at/near the surface of the devices).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Paek et al. [US PGPUB 20150221586] in view of Leal [US PGPUB 20160020188] and further in view of Zhang et al [US PGPUB 20200411496].

Regarding 12, the modified device of Paek teaches the limitation of the claim upon which it depends.
The modified device does not specifically disclose the limitations of claim 12.
Referring to the invention of Zhang, forming package where the substrate can be of different configuration wherein, a conductive pad of the substrate (i.e. pad of substrate 510-514, Fig. 5A) is connected to a routing member (512, Para 42, Fig. 5A) extending from a first major surface of the substrate to a second major surface on a side of the substrate opposite the first semiconductor device (Fig. 5A).
In view of such teaching by Zhang, it would have been obvious to a person having ordinary skills in the art to have the modified device of Paek comprise the teachings of Zhang based on the rationale of simple substitution of one known element with a suitable another to obtain predictable results (MPEP 2143) such as a more robust device.

Allowable Subject Matter
Claims 9 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819